Cutter, J.
(dissenting) I disagree with the majority opinion for reasons in part somewhat different from those stated by Mr. Justice Whittemore and Mr. Justice Spiegel.
The book seems to me offensive and unpleasant in numerous respects. In my opinion, it could reasonably be found that distribution of the book to persons under the age of eighteen would be a violation of G. L. c. 272, § 28,1 as tending to corrupt the morals of youth. Despite the propensity of some young people to regard forbidden territory as a challenge to its exploration, it is not for the courts to determine whether it is wise to seek to prevent sale of such a book to persons under eighteen. I perceive no constitutional obstacle to treating as a criminal offence the sale of this book to persons under eighteen.2
*77It is quite another thing effectually to prohibit sale of the book to all adults in Massachusetts by declaring the book to be obscene. This proceeding presents much the same substantive question involved in Butler v. Michigan, 352 U. S. 380, 382-384. There the Supreme Court of the "United States held that Michigan could not prevent the sale to adults of a book which might “have a potentially deleterious influence upon youth.” Michigan then argued that it was promoting the public welfare “by thus quarantining the general reading public against books not too rugged for grown men and women in order to shield juvenile innocence.” Mr. Justice Frankfurter wisely said of this argument, “Surely, this is to burn the house to roast the pig. . . . [The] legislation [is] not reasonably restricted to the evil with which it is said to deal. The incidence of this enactment is to reduce the adult population of Michigan to reading only what is fit for children. It thereby arbitrarily curtails one of those liberties of the individual, now enshrined in the Due Process Clause of the Fourteenth Amendment, that history has attested as the indispensable conditions for the maintenance and progress of a free society.” Here the effort is so to apply the provisions of c. 272, §§ 28C-28H, as amended (see also §§ 28, 28A, and 28B), as to deprive adults of the opportunity to read written material which, in the opinion of some members of the academic community, has some historical, literary, sociological, or entertainment interest. Although the book seems to me pretty sorry material, there is no accounting for tastes. It is irrelevant that the taste of those who wish to read this tawdry writing seems deplorable to judges, or to prosecutors, or to persons of conventional habits, or to volunteer guardians of the morals of other adults. Although this book appears to me to have substantially less literary excuse than the book discussed in Attorney Gen. v. “Tropic of Cancer" 345 Mass. 11, it cannot be said to be ‘ ‘ utterly without redeeming social importance. ” As I read the recent United States decisions, they declare in effect (if not in words) that to justify literary censorship there must *78be absent any form of worth. See Jacobellis v. Ohio, 378 U. S. 184,191-192.
I would (a) limit the relief granted to a declaration that distribution of this book to persons under the age of eighteen may be found to constitute a violation of c. 272, § 28, if that section is reasonably applied, and (b) expressly declare that, in view of the First Amendment, the book cannot be adjudged “obscene” in the sense in which that term has been used in recent constitutional decisions of the Supreme Court of the United States.

 Section 28 (as amended through St. 1959, c. 492, § 1), reads in part as follows: “Whoever sells or . . . publishes for the purpose of selling or distributing, to a pérson under the age of eighteen years a book . . . which is obscene ... or manifestly tends to corrupt the morals of youth . . . shall be punished by imprisonment in the state prison for not more than five years or in a jail or house of correction for not more than two and one half years, or by a fine of not . . . more than five thousand dollars, or by both such fine and imprisonment in jail or the house of correction. In order to obtain a conviction under this section, it shall not be necessary to prove that the book . . . has been adjudged to be obscene . . . under the provisions of” §§ 280 to 28H.


 This, as a practical matter, might cause some booksellers to refuse to sell the book to persons recognizable as minors and to be somewhat cautious about its distribution. See Lockhart and McClure, Censorship of Obscenity: The Developing Constitutional Standards, 45 Minn. L. Rev. 5, 84-87. Although no declaration was expressly sought that sale of the book might be a violation of § 28, a determination that the book may not be sold to certain minors is a lesser form of relief which may be reasonably regarded as included in the greater equitable relief asked for under § 28C.